Citation Nr: 0630247	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-02 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 16, 1997 for 
service connection for lumbar strain, bulging disc and 
degenerative changes of the lumbar spine (a low back 
disability).

(Entitlement to an effective date prior to July 16, 1997 for 
service connection for a bilateral knee disorder is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued in July 
2001 by the Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana, which awarded service connection for 
a low back disability and assigned an initial 60 percent 
rating, effective from October 8, 1997.  Subsequently, in a 
December 2004 rating decision, the RO established July 16, 
1997 as the effective date for service connection.

At an April 24, 2002 videoconference hearing before another 
Veterans Law Judge (VLJ), the veteran indicated that he was 
going to file a notice of disagreement (NOD) with regard to 
the effective date assigned for service connection for his 
low back disability.  In a December 2004 VA Form 21-6789, the 
RO noted that the veteran's NOD was timely, though the 
original is not in the record.

In June 2006, the veteran testified at a videoconference 
hearing before the undersigned VLJ; a copy of the transcript 
is associated with the record.

In September 2002, the veteran submitted an application for a 
clothing allowance.  It does not appear that this issue has 
been adjudicated; thus, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  In a March 1981 rating decision, the Winston-Salem 
Regional Office (Winston-Salem RO) denied service connection 
for a low back disorder; the veteran was notified of his 
appellate rights in a letter dated the same month, but the 
veteran did not initiate a notice of disagreement (NOD) 
within one year of notification.  The presumption of 
regularity holds that the RO properly discharged its official 
duties by mailing a copy of the VA decision to the last known 
address of the appellant, if any, on the date that the 
decision was issued.

2.  On July 16, 1997, the RO received a statement from the 
veteran, which referred to in-service injuries to his lower 
back, which has been construed as a claim to reopen his 
previously denied claim for service connection for a low back 
disorder.

3.  In an April 1998 statement, a private physician indicated 
that he had been treating the veteran for the past several 
years for chronic low back strain, which was due to injuries 
suffered while on active duty, and, in an April 2001 VA 
examination report, the examiner opined that the veteran's 
low back problem was related to military service and 
parachuting. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 1997, 
for service connection for lumbar strain, bulging disc and 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his earlier effective date claim.  
In an April 2004 VA notice letter, VA informed the veteran of 
what he needed to show entitlement to an earlier effective 
date for service connection.  Even though, that letter was 
sent to the veteran with regard to the other claim listed 
above, its contents equally apply to the issue addressed 
herein as both the veteran's knee and low back disabilities 
were initially assigned the same effective date of October 8, 
1997, which later was revised to July 16, 1997.  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In June 
2006, he testified at a videoconference hearing. 

As the United States Court of Appeals for Veterans Claims 
(Court) discussed in the decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006), there is, by law, 
no additional notice or relevant evidence to be obtained with 
a claim for an earlier effective date involving an initial 
grant of service connection as the effective date can be no 
earlier than the date the claim is received and that to 
receive an earlier effective date the claim would have to 
have been received within one year after separation from 
service.  38 C.F.R. § 3.400(a), (b) (2005).  Otherwise the 
effective date of the award of service connection shall be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a), (b), (r).  
Therefore, it is legally impossible to get an effective date 
any earlier than the date of the claim.  In Dingess, the 
Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Thus, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence, which might 
be relevant to the appellant's claim.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§§ 5103(a) and 5103A.

Since an earlier effective date is being denied, there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, in the April 2004 
letter, the RO satisfied the four elements delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  No further VA notice is 
therefore required with respect to his claim for an earlier 
effective date.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

I. Pertinent Criteria

A. Service Connection

As extant at the time of the March 1981, September 1988, and 
June 2001, rating decisions, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
C.F.R. § 3.303 (1980, 1988, 2000).

B. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2005).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a) (2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2005).

C. Effective Date

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2005).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for reopening will be 
accepted as a claim.  Unlike an informal claim for an 
increase, because the veteran had not been granted service 
connection for his low back disability, the mere receipt of 
medical records cannot be construed as an informal claim 
under the provisions of 38 C.F.R. § 3.157 (2005).  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (citing Brannon 
v. West, 12 Vet. App. 32, 35 (1998)).
 
The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a) (2005).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2005).  The 
effective date of a grant of disability compensation based on 
a grant of service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. §§ 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).



II. Analysis

At the June 2006 hearing, the veteran testified that VA 
claimed that they sent him a letter notifying him of denial 
of his service connection claim, to which he did not respond.  
The veteran maintained that he had never not responded to 
anything the VA had sent to him; in fact, it had been the 
opposite, claiming that VA had lost his case on numerous 
occasions.  He noted that he had lived at the same address 
and had been employed by the same employer for almost 26 
years; so there would be no problem finding him.  The veteran 
believed that he filed his initial claim seeking service 
connection for his back disability in the late 1980s; that he 
appealed that denial; and that he never withdrew an appeal.  
Therefore, he was seeking an earlier effective date back to 
about 1989.

The Winston-Salem RO received the veteran's original claim 
for service connection for a low back disorder in January 
1981, within days of his discharge from service.  In a 
February 1981 letter, that RO informed the veteran that 
arrangement were being made for a physical examination, which 
was scheduled for February 25, 1981.  A VA Form 3230 reflects 
that the veteran failed to report for the scheduled 
examination.  In a March 19, 1981 letter, the Winston-Salem 
RO denied the veteran's service-connection claim, noting that 
he failed to report for a scheduled examination and that no 
further action would be taken unless the veteran notified VA 
of his willingness to report for examination, and, if he did 
so, an examination would be rescheduled and the claim would 
be reconsidered upon completion of the examination.  The 
veteran was notified of his appellate rights in that letter, 
but the veteran did not file an NOD within one year of 
notification.
 
On June 10, 1988, the RO received a VA Form 21-526 to reopen 
his service-connection claim for various disorders, not 
including a back disorder.  The veteran was examined in July 
1988, and found to have an asymptomatic low back disorder at 
that time.  In a September 1988 letter, the RO denied service 
connection for low back strain, noting that his low back 
strain had been acute and transitory with no residuals shown 
on VA examination.  The veteran was notified of his appellate 
rights in that letter; he filed a timely NOD and perfected 
his appeal in November 1988, following the issuance of a 
statement of the case.  But, at the beginning of a January 
1989 RO hearing, the veteran confirmed that he wanted to 
withdraw his appeal on the issue of service connection for 
low back strain.

On July 16, 1997, the RO received a statement from the 
veteran, which referred to in-service injuries to his lower 
back, which has been construed as a claim to reopen his 
previously denied claim for service connection for a low back 
disorder.

In an April 1998 statement, a private physician indicated 
that he had been treating the veteran for the past several 
years for chronic low back strain, which was due to injuries 
suffered while on active duty. 

Subsequently, in an April 2001 VA examination report, the VA 
examiner opined that the veteran's low back problem was 
related to military service and parachuting.

As noted earlier, the veteran alleges that he never received 
notice of the March 1981 rating decision or his appellate 
rights.  Consequently, he never filed an appeal to that 
decision and asserts that service connection should be 
retroactive to the time of his initial claim or the claim 
that was denied in 1988, to which he maintains that he 
perfected an appeal that was never withdrawn.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The record shows that the Winston-Salem RO mailed its March 
1981 letter to the veteran to the address listed on his 
January 1981 application and there is no indication in the 
record that it was returned as undeliverable.  The next 
communication from the veteran, a request for a letter for 
civil service preference and an application to reopen his 
service-connection claim, did have a different Louisiana 
address and was received on June 10, 1988, more than seven 
years after issuance of the 1981 decision.  The veteran has 
not indicated that he resided, or received mail, at any other 
addresses during the time period in question.  Thus, the 
veteran's mere statement of nonreceipt of notice of the March 
1981 rating decision denying his claim for service 
connection, or of his appellate rights with respect to it, is 
insufficient to overcome the presumption of regularity.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); 
Mindenhall v. Brown, 7 Vet. App. 217, 274 (1994).  Thus, his 
argument does not extend the applicable time limit for 
initiating an appeal.  Since he did not express disagreement 
with the March 1981 determination within one year of the 
presumed notification by VA, the March 1981 decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

As no CUE has been alleged in the unappealed March 1981 
rating decision, this decision is final and the effective 
date for grant of service connection necessarily must be 
after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.400 (2005).

Similarly, although the veteran perfected an appeal to the 
September 1988 rating decision, denying service connection 
for low back strain, the effective date for grant of service 
connection must be after the date of that decision.  This is 
so because, contrary to the veteran's testimony, he withdrew 
his appeal with regard to service connection for low back 
strain at a January 1989 RO hearing and has not alleged CUE 
in the September 1988 rating decision.  Thus, this decision 
too is final.

In light of the law and regulations described above, the 
essential questions before the Board in this case are (1) 
when was the date the veteran filed a new claim to reopen his 
claim for service connection for a low back disorder; and (2) 
when was it factually ascertainable that service connection 
was warranted.

With regard to the first question, it is clear that 
subsequent to the withdrawal of his appeal to the September 
1988 final decision of record, the veteran first expressed 
intent to reopen his claim in a statement received by the RO 
on July 16, 1997.  In that statement, the veteran referred to 
injuries to his lower back, which the RO liberally construed 
as an informal claim to reopen his previously denied claim 
for service connection for a low back disorder.  Although 
this statement does not specifically mention reopening a 
claim for service connection for a low back disorder, it 
refers to in-service injuries to his low back and his desire 
to receive compensation for his injuries.  No other 
correspondence or evidence indicating an intent to claim 
entitlement to service connection for a low back disorder was 
submitted by the veteran in the interim between the 
withdrawal of his appeal in January 1989 and July 16, 1997.  
See 38 C.F.R. § 3.155(c). 

In an April 1998 statement, a private physician indicated 
that he had been treating the veteran for the past several 
years for chronic low back strain, which was due to injuries 
suffered while on active duty.  Subsequently, in an April 
2001 VA examination report, the VA examiner opined that the 
veteran's low back problem was related to military service 
and parachuting.  

Given the foregoing and the fact that the veteran did not 
file an informal claim to reopen his previously denied claim 
for service connection for a low back disorder on appeal 
within one year after separation from service, the effective 
date is the date of receipt of the reopened claim, or the 
date that entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  Thus, the 
earliest date for which entitlement to service connection for 
a low back disability could normally be granted is the date 
of receipt of the veteran's reopened claim, which is July 16, 
1997.  See 38 C.F.R. § 3.400(r) (2005).  

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
low back symptoms date back to service.  But the Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provisions 
exist which, upon application to the facts in this case, 
would result in assignment of an effective date prior to July 
16, 1997.  As a result, the Board finds that the grant of 
service connection for the above disabilities from July 16, 
1997 is proper, as the criteria for assignment of an earlier 
effective date have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.


ORDER

An effective date earlier than July 16, 1997 for the grant of 
service connection for lumbar strain, bulging disc and 
degenerative changes of the lumbar spine is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


